DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 06/23/2021, with respect to the objection to Claim 11, have been fully considered and are persuasive.  The informality has been removed from Claim 11; therefore, the objection to Claim 11 has been withdrawn. 
Applicant’s arguments, see Page 6 of the response, filed 06/23/2021, with respect to the rejections under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 7-9 of the response, filed 06/23/2021, with respect to the rejection of Claim 11 made under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendment to Claim 11 of the step of manufacturing the bulkhead comprising forming at least one installation opening through the bulkhead via molding.  Therefore, the rejection of Claim 11 under 35 U.S.C. §103 has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Morgan Rosenberg and Jerald Meyer (Reg. No: 41,194) on 07/14/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 10, Lines 7-8, “or comprises the bulkhead (17) according to claim 8” has been deleted.
New Claim 12 has been added, Claim 12 reciting the following: A wind turbine blade (5) for a wind turbine (1), the wind turbine blade (5) extends in a longitudinal direction from a blade root (6) to a tip end (7) and in a chordwise direction from a leading edge (8) to a trailing edge (9), wherein the wind turbine blade (5) comprises a blade shell (10) defining a pressure side (11) and a suction side (12), the wind turbine blade (5) further comprises a blade root section (13) comprising the blade root (6) in which at least one bulkhead unit (16) is arranged, wherein said at least one bulkhead unit (16) comprises the bulkhead (17) according to claim 8.
The above changes have been made to remove indefiniteness from Claim 10 by removing the multiple dependency from the claim.
Allowable Subject Matter
Claims 1 and 4-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-10, and 12: Claims 1 and 8 were indicated as allowable in the previous office action, contingent upon the rejections under 35 U.S.C. §112(b) being overcome, and the rejections under 35 U.S.C. §112(b) are overcome in the amendments.
Claim 11: The prior art fails to disclose a method of manufacturing a bulkhead unit for a wind turbine blade, the method comprising forming at least one installation
prior to installation of the bulkhead.  In fact, the at least one element is mounted on the bulkhead after the bulkhead is installed in the blade.  The prior art fails to disclose the method of Claim 11; therefore, Claim 11 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L SEHN/Examiner, Art Unit 3745